IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50585
                         Conference Calendar



RAYMOND C. SURGERS,

                                          Plaintiff-Appellant,

versus

HASSEL R. TERRY; ALTON DALE CASKEY; MELVIN WRIGHT,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-99-CV-124
                       --------------------
                          October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Raymond C. Surgers, Texas prisoner # 301481, appeals the

district court’s denial of his motion to proceed in forma

pauperis (IFP) on appeal following the dismissal of his civil

rights complaint pursuant to a grant of summary judgment in favor

of the defendants.    By moving for IFP status in this court,

Surgers is challenging the district court’s certification that

his appeal is frivolous and is not taken in good faith.     See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50585
                               -2-

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a).    Surgers argues that the

district court failed to give its reasons for denying his motion

for leave to proceed IFP on appeal.

     Contrary to Surgers’s allegation, the district court

sufficiently stated its reasons for denying Surgers IFP status.

Surgers has not made a meritorious challenge to the district

court’s denial of IFP and has not shown that he will raise a

nonfrivolous issue on appeal.   Surgers’s request for IFP status

is DENIED, and his appeal is DISMISSED as frivolous.    See Baugh,
117 F.3d at 202 & n.24; 5th Cir. R. 42.2.

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of § 1915(g).    See Adepegba v. Hammons, 103
F.3d 383, 385-87 (5th Cir. 1996).    Surgers is WARNED that if he

accumulates three “strikes” pursuant to § 1915(g), he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is in imminent

danger of serious physical injury.     See § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING

ISSUED.